                     Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 1 of 14


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DECLARATION OF RACHEL S. BRASS IN
                                       defendant             RESPONSE TO EPIC GAMES, INC.’S
          21                                                 ADMINISTRATIVE MOTION TO SEAL
                       v.                                    PORTIONS OF ITS EXPERT WRITTEN
          22                                                 DIRECT EXAMINATIONS
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                      TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 2 of 14


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case. I am familiar with Apple’s treatment of highly proprietary
            5    and confidential information, based on my personal experience representing Apple. 1 I have personal
            6    knowledge of the facts stated below and, if called as a witness, I could and would testify competently
            7    thereto.
            8            2.      I submit this declaration in response to Epic’s Administrative Motion to Seal Portions
            9    of Its Expert Written Direct Examinations (Dkt. 509). Apple joins Epic’s Motion in part. After
          10     reviewing the underlying Expert Written Directs (Dkt. 509-4–509-17), Apple seeks to seal a more
          11     narrow set of information.
          12             3.      Federal Rule of Civil Procedure 26(c), generally, provides the “good cause” standard
          13     for the purposes of sealing documents attached to a dispositive motion or presented at trial. Kamakana
          14     v. City and Cnty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). The test applied is whether
          15     “‘good cause’ exists to protect th[e] information from being disclosed to the public by balancing the
          16     needs for discovery against the need for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,
          17     678 (9th Cir. 2010) (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213
          18     (9th Cir. 2002)).
          19             4.      Apple operates in an intensely competitive marketplace. It occupies a unique position
          20     as a leader with respect to a number of highly dynamic technologies. Apple has serious and legitimate
          21     concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
          22     proprietary information in order to gain competitive advantage. As such, Apple takes extensive
          23     measures to protect the confidentiality of its proprietary information.
          24

          25
                  1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel
          26          submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
                      1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-
          27          EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-
                      EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          28          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
Gibson, Dunn &
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 3 of 14


            1            5.       The Court has “broad latitude” “to prevent disclosure of materials for many types of
            2    information, including, but not limited to, trade secrets or other confidential research, development, or
            3    commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
            4    (emphasis in original).
            5            6.       The Court has expressed a desire for these proceedings to be public. To that end, Apple
            6    has carefully reviewed Epic’s Expert Written Directs and now proposes only those redactions that are
            7    essential.
            8            7.       Specifically, Apple seeks to seal only information about (1) non-public financial
            9    information; and (2) competitively sensitive information that could aid a bad actor.
          10             8.       Apple first seeks to seal non-public financial information. The public disclosure of such
          11     information would cause Apple economic harm and put it at competitive disadvantage. See Ctr. for
          12     Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA
          13     U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding there was a compelling reason for sealing
          14     when records contain business information that could be used to harm a litigant’s competitive
          15     standing). It would give Apple’s competition confidential information about Apple’s business model
          16     and strategy. Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214, 1225 (Fed. Cir. 2013)
          17     (concluding the district court abused its discretion in denying a motion to seal about “profit, cost, and
          18     margin data”).
          19             9.       The information Apple seeks to protect is foundational to its business, and Apple has
          20     exerted great effort and undertaken substantial expense to protect such information. Apple has
          21     narrowly tailored its sealing request so as to maximize the public’s access to court proceedings without
          22     jeopardizing Apple’s business interests.
          23             10.      In particular, as identified below by reference to this paragraph, Apple seeks to seal
          24     certain financial and business information about the App Store, such as information about internal
          25     Apple calculations of the App Store’s market share, as well as about the total revenue generated by the
          26     App Store. It also seeks to seal information revealing what portion of that revenue is generated by
          27     particular apps or categories of apps. Additionally, Apple seeks to shield from public disclosure
          28     estimates and calculations made by Dr. Evans using non-public App Store transaction data. Disclosure

Gibson, Dunn &                                                       2
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 4 of 14


            1    of this information about the inner workings of the App Store would give Apple’s competitors an unfair
            2    insight into Apple’s business model and strategy, putting Apple at a competitive disadvantage. It would
            3    also undermine Apple’s business relationship with its developer partners who trust that Apple will keep
            4    their private financial information confidential.
            5           11.     Apple also seeks to seal sales data about iOS devices. Apple does not provide—and is
            6    not required to provide, under the applicable statutes and regulations—this information to the public.
            7    Disclosure of this information would cause Apple economic harm and allow Apple’s competitors to
            8    gain knowledge of Apple’s internal business operations that they would not have been able to access
            9    in the ordinary course of business.
          10            12.     With respect to the information contained in the testimony of Mr. Barnes, and
          11     discussions of that information in the testimony of Dr. Evans, as identified below by reference to this
          12     paragraph, Apple has an additional concern that disclosure would create confusion on the part of the
          13     investing public about what certain trial evidence might (or might not) mean for Apple’s financial
          14     performance and, thus, the trading value of its stock. Courts have recognized that “the potential to
          15     confuse and mislead the public” can “amount to compelling reasons to maintain the [business]
          16     information at issue under seal” where disclosure “may result in more harm than good.” In re Incretin-
          17     Based Therapies Prod. Liab. Litig., No. 13-MD-2452, 2021 WL 873290, at *3 (S.D. Cal. Mar. 9, 2021);
          18     see also United States v. Amodeo, 71 F.3d 1044, 1052 (2d Cir. 1995) (declining to release information
          19     that was “more likely to mislead than to inform the public”).
          20            13.     The existence of a “general right to inspect and copy public records and documents”
          21     and observe public proceedings, Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597–98 (1978), does
          22     not mandate that this Court allow its courtroom to become a market mover. Preventing the public
          23     confusion, and potential economic harm, that could result from disclosure of Mr. Barnes’ calculations
          24     is a compelling reason to seal testimony relating to the App Store’s profitability.
          25            14.     Second, Apple respectfully requests that the Court seal the identified information that
          26     could aid a bad actor. Specifically, Apple seeks to seal specific information about Apple’s security
          27     policies and internal payment processes contained in the testimony of Drs. Lee and Evans, as identified
          28

Gibson, Dunn &                                                       3
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 5 of 14


            1    below. Sealing of court records is appropriate “when such ‘court files might . . . become a vehicle for
            2    improper purposes,’” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598).
            3           15.     Public disclosure of this information would risk providing assistance to competitors and
            4    third parties seeking to unlawfully access or steal data. Apple takes many steps, and undertakes
            5    substantial efforts, to safeguard information—including its trade secrets and private confidential data
            6    of its customers and developers—and keeping those efforts confidential is important to their efficacy.
            7           16.     I have met and conferred in good faith with counsel for Epic, including by telephone, in
            8    an effort to narrow the documents and testimony that the parties propose to maintain under seal. This
            9    process has resulted in further narrowing the amount of designated confidential material and
          10     consequently reduced the need for provisional sealing (pursuant to Local Rule 79-5(e)) of material
          11     designated by the other party as confidential.
          12            17.     After reviewing Epic’s Expert Written Directs, Apple has specified in the chart below
          13     the provisional redactions that Apple concedes should not be redacted. In each instance, Apple’s
          14     responses relate only to the confidentiality of the statements in Epic’s Expert Written Directs; Apple’s
          15     responses are not meant to concede the accuracy of those or any other statements in Epic’s filing. In
          16     addition, Apple’s responses and motion relate only to confidential information contained in the text of
          17     Expert Written Directs, and not to the exhibits cited therein.
          18                                           Document or Portion of
                                                     Document That Need Not Be
          19                                                  Sealed
          20                                                Lee Rebuttal ¶ 63
          21                                                Lee Rebuttal ¶ 67
          22                                                Lee Rebuttal ¶ 68
          23                                                Lee Rebuttal n. 30
          24                                                Lee Rebuttal n. 37
          25                                                Lee Rebuttal n. 38
          26                                                Lee Rebuttal n. 39
          27                                                Lee Rebuttal ¶ 99
          28                                                Lee Rebuttal n. 76

Gibson, Dunn &                                                      4
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 6 of 14


            1                                          Document or Portion of
                                                     Document That Need Not Be
            2                                                 Sealed
            3                                              Lee Rebuttal ¶ 119

            4                                              Lee Rebuttal n. 89

            5           18.     Below is a chart detailing the specific items of Apple’s that are sealable for the reasons
            6    explained herein, highlighted in yellow in the attached unredacted version.
            7

            8       Document or Portion of             Reason for Redaction / Evidence Offered In Support of
                  Document Sought to be Sealed                                Sealing
            9
                        Evans Opening ¶ 141           Contains non-public financial information that, if disclosed,
          10                                          would put Apple at a competitive disadvantage / Brass Decl.
                                                                               ¶¶ 8–10
          11
                        Evans Opening ¶ 149           Contains non-public financial information that, if disclosed,
          12                                          would put Apple at a competitive disadvantage / Brass Decl.
                                                                               ¶¶ 8–10
          13
                        Evans Opening ¶ 151           Contains non-public financial information that, if disclosed,
          14                                          would put Apple at a competitive disadvantage / Brass Decl.
                                                                               ¶¶ 8–10
          15

          16            Evans Opening ¶ 153           Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          17                                                                   ¶¶ 8–10

          18            Evans Opening ¶ 154           Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          19                                                                   ¶¶ 8–10

          20            Evans Opening ¶ 182           Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          21                                                                   ¶¶ 8–10

          22            Evans Opening ¶ 183           Contains non-public financial information that, if disclosed,
                                                     would put Apple at a competitive disadvantage and potentially
          23                                            mislead the investing public / Brass Decl. ¶¶ 8–10, 12

          24            Evans Opening ¶ 184           Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          25                                                                   ¶¶ 8–10

          26            Evans Opening ¶ 188           Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          27                                                                   ¶¶ 8–10

          28

Gibson, Dunn &                                                      5
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 7 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3         Evans Opening ¶ 189        Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            4                                                             ¶¶ 8–10

            5         Evans Opening ¶ 229       Contains confidential information that could be used to evade
                                                     Apple’s security protocols / Brass Decl. ¶¶ 14–15
            6
                     Evans Opening ¶ 270(i)      Contains non-public financial information that, if disclosed,
            7                                    would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
            8
                      Evans Opening ¶ 288        Contains non-public financial information that, if disclosed,
            9                                    would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          10
                      Evans Opening ¶ 295        Contains non-public financial information that, if disclosed,
          11                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–11
          12
                      Evans Opening n. 3         Contains non-public financial information that, if disclosed,
          13                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–11
          14
                      Evans Opening n. 46        Contains non-public financial information that, if disclosed,
          15                                    would put Apple at a competitive disadvantage and potentially
                                                   mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          16
                      Evans Opening n. 47        Contains non-public financial information that, if disclosed,
          17                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          18
                      Evans Opening n. 48        Contains non-public financial information that, if disclosed,
          19                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          20
                      Evans Opening n. 49        Contains non-public financial information that, if disclosed,
          21                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          22
                      Evans Opening n. 50        Contains non-public financial information that, if disclosed,
          23                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          24
                      Evans Opening n. 51        Contains non-public financial information that, if disclosed,
          25                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          26
                      Evans Opening n. 52        Contains non-public financial information that, if disclosed,
          27                                     would put Apple at a competitive disadvantage / Brass Decl.
                                                                          ¶¶ 8–10
          28

Gibson, Dunn &                                                6
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 8 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3         Evans Opening n. 74        Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            4                                                             ¶¶ 8–10

            5         Evans Opening n. 77        Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            6                                                             ¶¶ 8–10

            7        Evans Opening n. 105       Contains confidential information that could be used to evade
                                                     Apple’s security protocols / Brass Decl. ¶¶ 14–15
            8
                     Evans Opening n. 108       Contains confidential information that could be used to evade
            9                                        Apple’s security protocols / Brass Decl. ¶¶ 14–15
          10         Evans Opening n. 126        Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          11                                                              ¶¶ 8–11
          12        Evans Opening Figure 2       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          13                                                              ¶¶ 8–10
          14        Evans Opening Figure 3       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          15                                                              ¶¶ 8–10
          16        Evans Opening Figure 4      Contains confidential information that could be used to evade
                                                     Apple’s security protocols / Brass Decl. ¶¶ 14–15
          17
                    Evans Opening Figure 5      Contains confidential information that could be used to evade
          18                                         Apple’s security protocols / Brass Decl. ¶¶ 14–15
          19         Evans Opening Table 3       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          20                                                              ¶¶ 8–10
          21         Evans Opening Table 4       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          22                                                              ¶¶ 8–10
          23         Evans Opening Table 7       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          24                                                              ¶¶ 8–10
          25         Evans Opening Table 8       Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          26                                                              ¶¶ 8–10
          27          Barnes Opening ¶ 2         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          28                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12

Gibson, Dunn &                                                7
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 9 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3         Barnes Opening ¶ 4         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            4                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            5         Barnes Opening ¶ 5         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            6                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            7         Barnes Opening ¶ 6         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            8                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            9         Barnes Opening ¶ 7         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          10                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          11          Barnes Opening ¶ 8         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          12                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          13          Barnes Opening ¶ 9         Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          14                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          15          Barnes Opening ¶ 10        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          16                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          17          Barnes Opening ¶ 11        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          18                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          19          Barnes Opening ¶ 12        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          20                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          21          Barnes Opening ¶ 13        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          22                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          23          Barnes Opening ¶ 14        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          24                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          25          Barnes Opening ¶ 15        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          26                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          27          Barnes Opening ¶ 16        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          28                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12

Gibson, Dunn &                                               8
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 10 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3         Barnes Opening ¶ 17        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            4                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            5         Barnes Opening ¶ 18        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            6                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            7         Barnes Opening ¶ 19        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            8                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            9         Barnes Opening ¶ 20        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          10                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          11          Barnes Opening ¶ 21        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          12                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          13          Barnes Opening ¶ 25        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          14                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          15          Barnes Opening ¶ 27        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          16                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          17          Barnes Opening n. 1        Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          18                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          19       Barnes Opening graphic on     Contains non-public financial information that, if disclosed,
                            page 3              would put Apple at a competitive disadvantage and potentially
          20                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          21       Barnes Opening graphic on     Contains non-public financial information that, if disclosed,
                            page 5              would put Apple at a competitive disadvantage and potentially
          22                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          23       Barnes Opening graphic on     Contains non-public financial information that, if disclosed,
                            page 9              would put Apple at a competitive disadvantage and potentially
          24                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          25       Barnes Opening graphic on     Contains non-public financial information that, if disclosed,
                           page 11              would put Apple at a competitive disadvantage and potentially
          26                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          27        Barnes Opening Table 1       Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          28                                       mislead the investing public / Brass Decl. ¶¶ 8–10, 12

Gibson, Dunn &                                               9
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 11 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3       Barnes Opening Table 2       Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            4                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            5       Barnes Opening Table 3       Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
            6                                      mislead the investing public / Brass Decl. ¶¶ 8–10, 12

            7          Rossi Opening ¶ 49        Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            8                                                             ¶¶ 8–10

            9                                    Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          10          Cragg Rebuttal ¶ 56                                 ¶¶ 8–10
          11                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          12         Cragg Rebuttal Figure 4                              ¶¶ 8–10
          13                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          14          Cragg Rebuttal ¶ 57                                 ¶¶ 8–10
          15                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          16          Cragg Rebuttal ¶ 94                                 ¶¶ 8–10
          17                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          18        Cragg Rebuttal Figure 18                              ¶¶ 8–10
          19                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          20          Cragg Rebuttal ¶ 95                                 ¶¶ 8–10
          21                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          22          Cragg Rebuttal ¶ 99                                 ¶¶ 8–10
          23                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          24        Cragg Rebuttal Figure 21                              ¶¶ 8–10
          25                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          26          Cragg Rebuttal ¶ 100                                ¶¶ 8–10
          27                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          28        Cragg Rebuttal Figure 22                              ¶¶ 8–10

Gibson, Dunn &                                               10
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 12 of 14


            1      Document or Portion of       Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                          Sealing
            2

            3                                   Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
            4         Cragg Rebuttal ¶ 102                               ¶¶ 8–10

            5                                   Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
            6       Cragg Rebuttal Figure 23                             ¶¶ 8–10

            7                                   Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
            8         Cragg Rebuttal ¶ 103                               ¶¶ 8–10

            9                                   Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          10        Cragg Rebuttal Figure 24                             ¶¶ 8–10
          11                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          12          Cragg Rebuttal ¶ 105                               ¶¶ 8–10
          13                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          14        Cragg Rebuttal Figure 25                             ¶¶ 8–10
          15                                    Contains non-public financial information that, if disclosed,
                     Evans Rebuttal Table of    would put Apple at a competitive disadvantage / Brass Decl.
          16                Contents                                     ¶¶ 8–10
          17                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          18           Evans Rebuttal ¶ 2                                ¶¶ 8–10
          19                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          20          Evans Rebuttal ¶ 34                                ¶¶ 8–10
          21                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          22          Evans Rebuttal n. 38                               ¶¶ 8–10
          23                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          24          Evans Rebuttal ¶ 36                                ¶¶ 8–10
          25                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          26          Evans Rebuttal ¶ 40                                ¶¶ 8–10
          27                                    Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage / Brass Decl.
          28          Evans Rebuttal ¶ 42                                ¶¶ 8–10

Gibson, Dunn &                                              11
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 13 of 14


            1      Document or Portion of        Reason for Redaction / Evidence Offered In Support of
                 Document Sought to be Sealed                           Sealing
            2

            3                                    Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            4         Evans Rebuttal ¶ 43                                 ¶¶ 8–10

            5                                    Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            6         Evans Rebuttal ¶ 44                                 ¶¶ 8–10

            7                                    Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
            8         Evans Rebuttal ¶ 45                                 ¶¶ 8–10

            9                                    Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          10          Evans Rebuttal n. 50                                ¶¶ 8–10
          11                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          12          Evans Rebuttal n. 52                                ¶¶ 8–10
          13                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          14          Evans Rebuttal n. 54                                ¶¶ 8–10
          15                                     Contains non-public financial information that, if disclosed,
                                                would put Apple at a competitive disadvantage and potentially
          16          Evans Rebuttal ¶ 46          mislead the investing public / Brass Decl. ¶¶ 8–10, 12
          17                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          18          Evans Rebuttal ¶ 47                                 ¶¶ 8–10
          19                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          20          Evans Rebuttal ¶ 49                                 ¶¶ 8–10
          21                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          22          Evans Rebuttal n. 58                                ¶¶ 8–10
          23                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          24          Evans Rebuttal n. 59                                ¶¶ 8–10
          25                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          26          Evans Rebuttal ¶ 64                                 ¶¶ 8–10
          27                                     Contains non-public financial information that, if disclosed,
                                                 would put Apple at a competitive disadvantage / Brass Decl.
          28          Evans Rebuttal ¶ 71                                 ¶¶ 8–10

Gibson, Dunn &                                               12
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 540 Filed 04/30/21 Page 14 of 14


            1       Document or Portion of             Reason for Redaction / Evidence Offered In Support of
                  Document Sought to be Sealed                                Sealing
            2

            3                                         Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
            4           Evans Rebuttal ¶ 74                                    ¶¶ 8–10

            5                                        Contains confidential information that could be used to evade
                         Lee Rebuttal ¶ 35                Apple’s security protocols / Brass Decl. ¶¶ 14–15
            6
                                                     Contains confidential information that could be used to evade
            7            Lee Rebuttal n. 18               Apple’s security protocols / Brass Decl. ¶¶ 14–15

            8                                         Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
            9        Mathiowetz Rebuttal ¶ 12                                  ¶¶ 8–10
          10                                          Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          11         Mathiowetz Rebuttal ¶ 70                                  ¶¶ 8–10
          12                                          Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          13         Mathiowetz Rebuttal ¶ 71                                  ¶¶ 8–10
          14                                          Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          15          Mathiowetz Rebuttal n. 9                                 ¶¶ 8–10
          16                                          Contains non-public financial information that, if disclosed,
                                                      would put Apple at a competitive disadvantage / Brass Decl.
          17         Mathiowetz Rebuttal n. 10                                 ¶¶ 8–10
          18

          19
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
          20
                 and correct and that this Declaration was executed on April 30, 2021 at San Francisco, California.
          21

          22
                                                                             /s/ Rachel S. Brass
          23                                                                 Rachel S. Brass

          24

          25

          26

          27

          28

Gibson, Dunn &                                                    13
Crutcher LLP
                 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.’S ADMINISTRATIVE MOTION
                     TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS, 4:20-CV-05640-YGR
